DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments with respect to claims 21, 24-25, 28-29, 32, 36-37, 41-44 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-25, 28-29, 32, 36-37, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Application Number: 2007/0224937) in view of Sweeney et al. (U.S. Patent Application Number: 2009/0088207).
Consider claim 21; Jung discloses a first content player device comprising: 
at least one processor (par. 39, lines 5-18) configured to: 
control the first content player device to play content (par. 39, lines 5-18; par. 51, lines 3-5); 
detect a second content player device that includes a second content player device configured to play the content (par. 51, lines 1-6); 
determine, based on a user input (e.g. via the menu and user interface), to play the content using the second content player device (par. 51, lines 3-6); 

control the second content player device to play the transmitted content [e.g. current song (par. 51, lines 7-9)], wherein the at least one processor is configured to automatically switch the content from a first content player (e.g. MP3 player) to the second content player (e.g. PC) in response to the user input [e.g. via the menu (par. 53, lines 10-14)] to play the content using the second content player (par. 51, lines 1-6; par. 53).
Jung discloses the claimed invention except explicitly disclosing: a speaker or earphones of the first content player.
In an analogous art Sweeney discloses that it is well known in the field of art for an MP3 player to have a speaker or earphones (par. 66, lines 16-20).
It is an object of Jung’s invention to provide a method of determining a wireless device being in proximity to another wireless device in order to share/transfer content. It is an object of Sweeney’s invention to provide a method of using a media player in a wireless system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Jung by including a speaker or earphones, as taught by Sweeney, for the purpose of efficiently providing services in a communications network.
	Consider claim 24, as applied in claim 21; Jung discloses the first content player device is a mobile telephone (par. 50, lines 1-2; par. 51, line 1).
Consider claim 25; Jung discloses a method of operating a first content player device, the method comprising:
controlling, with at least one processor of the first content player device (par. 39, lines 12-18), the first content player device to play content (par. 39, lines 5-18; par. 51, lines 3-5); 

determining, based on a user input (e.g. via the menu and user interface), to play the content using the second content player device (par. 51, lines 3-6); 
transmitting the content from the first content player device (e.g. MP3 player) to the second content player device (e.g. PC) for playback of the transmitted content (e.g. song) by the second content player device (e.g. PC) (par. 51, lines 3-6, 7-9); and
controlling the second content player device to play the transmitted content [e.g. current song (par. 51, lines 7-9)]; and
automatically switching the content from a first content player (e.g. MP3 player) to the second content player (e.g. PC) in response to the user input [e.g. via the menu (par. 53, lines 10-14)] to play the content using the second content player (par. 51, lines 1-6; par. 53).
Jung discloses the claimed invention except explicitly disclosing: a speaker or earphones of the first content player.
In an analogous art Sweeney discloses that it is well known in the field of art for an MP3 player to have a speaker or earphones (par. 66, lines 16-20).
It is an object of Jung’s invention to provide a method of determining a wireless device being in proximity to another wireless device in order to share/transfer content. It is an object of Sweeney’s invention to provide a method of using a media player in a wireless system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Jung by including a speaker or earphones, as taught by Sweeney, for the purpose of efficiently providing services in a communications network.

claim 28, as applied in claim 25; Jung discloses the first content player device is a mobile telephone (par. 50, lines 1-2; par. 51, line 1).
Consider claim 29; Jung discloses a non-transitory computer readable medium encoded with a program that, when loaded on a processor of a first content player device, causes the processor to perform a method comprising:
controlling, with the processor of the first content player device (par. 39, lines 12-18), the first content player device to play content (par. 39, lines 5-18; par. 51, lines 3-5); 
detecting a second content player device that includes a second content player device configured to play the content (par. 51, lines 1-6); 
determine, based on a user input (e.g. via the menu and user interface), to play the content using the second content player device (par. 51, lines 3-6); 
transmit the content from the first content player device (e.g. MP3 player) to the second content player device (e.g. PC) for playback of the transmitted content (e.g. song) by the second content player device (e.g. PC) (par. 51, lines 3-6, 7-9); and
control the second content player device to play the transmitted content [e.g. current song (par. 51, lines 7-9)]; and
automatically switching the content from a first content player (e.g. MP3 player) to the second content player (e.g. PC) in response to the user input [e.g. via the menu (par. 53, lines 10-14)] to play the content using the second content player (par. 51, lines 1-6; par. 53).
Jung discloses the claimed invention except explicitly disclosing: a speaker or earphones of the first content player.
In an analogous art Sweeney discloses that it is well known in the field of art for an MP3 player to have a speaker or earphones (par. 66, lines 16-20).

Consider claim 32; Jung discloses a content player system comprising:
a first content player device comprising a first processor configured to (par. 39, lines 5-18):
control the first content player device to play content (par. 39, lines 5-18; par. 51, lines 3-5); 
detect a second content player device that includes a second content player device configured to play the content (par. 51, lines 1-6); 
determine, based on a user input (e.g. via the menu and user interface), to play the content using the second content player device (par. 51, lines 3-6); 
transmit the content from the first content player device (e.g. MP3 player) to the second content player device (e.g. PC) for playback of the transmitted content (e.g. song) by the second content player device (e.g. PC) (par. 51, lines 3-6, 7-9); and
control the second content player device to play the transmitted content [e.g. current song (par. 51, lines 7-9)]; and the second content player device (e.g. secondary wireless device – PC) comprising a second processor (par. 39, lines 12-18; par. 41, lines 12-15) configured to: 
receive, from the first content player device (e.g. MP3 player), content information [e.g. song (par. 51, lines 1-6)]; and 
receive, from the first content player device (e.g. MP3 player), control information (e.g. user interface) that controls the second content player device (e.g. PC) to play the transmitted content based on the content9902424.1Application No.: 16/044,7335 Docket No.: S1459.72330US01 Reply to Office Action of December 13, 2021information [e.g. song (par. 51, lines 1-6)], wherein the first processor is configured to 
Jung discloses the claimed invention except explicitly disclosing: a speaker or earphones of the first content player.
In an analogous art Sweeney discloses that it is well known in the field of art for an MP3 player to have a speaker or earphones (par. 66, lines 16-20).
It is an object of Jung’s invention to provide a method of determining a wireless device being in proximity to another wireless device in order to share/transfer content. It is an object of Sweeney’s invention to provide a method of using a media player in a wireless system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Jung by including a speaker or earphones, as taught by Sweeney, for the purpose of efficiently providing services in a communications network.
Consider claim 36, as applied in claim 32; Jung discloses the first content player device is a mobile telephone (par. 50, lines 1-2; par. 51, line 1).
Consider claim 37, as applied in claim 32; Jung discloses the second content player device comprises a wireless transceiver via which the processor receives (par. 41, lines 12-15) the content information (par. 51, lines 1-6) and the control information (par. 53).
Consider claim 41, as applied in claim 21; Jung discloses a display device configured to display a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 1-6), wherein the content includes audio [e.g. MP3 (par. 51, lines 1-6)] and wherein playing the content is controlled 
Consider claim 42, as applied in claim 25; Jung discloses displaying a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 1-6), wherein the content includes audio [e.g. MP3 (par. 51, lines 1-6)] and wherein playing the content is controlled so that the audio is played in a destination content player device of the available content player devices at a volume that is set for the destination content player device [e.g. an adjustable volume (par. 62)].
Consider claim 43, as applied in claim 29; Jung discloses displaying a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 1-6), wherein the content includes audio [e.g. MP3 (par. 51, lines 1-6)] and wherein playing the content is controlled so that the audio is played in a destination content player device of the available content player devices at a volume that is set for the destination content player device [e.g. an adjustable volume (par. 62)].
Consider claim 44, as applied in claim 32; Jung discloses a display device configured to display a list of available content player devices including the second content player device [e.g. secondary wireless device (par. 53, lines 3-6)], wherein the user input includes selecting the second content player device from the list (par. 53, lines 10-14), wherein the list of available content player devices includes only content player devices in proximity to the first content player device (par. 53, lines 1-6), wherein the content includes audio [e.g. MP3 (par. 51, lines 1-6)] and wherein playing the content is controlled .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646